DETAILED ACTION
This Office action is in response to Application filed on October 3, 2019.
Claims 1-30 are pending.
Claims 1-30 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Priority
Applicant’s claim for the benefit of provisional application No. 62/742,227 filed on October 5, 2018 under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 23, 2019, June 30, 2020, July 27, 2020 were filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract is longer than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-11, 13, 15-20, 22-23, and 26-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wong et al. (US 2021/0058909 A1, “Wong”).
Regarding claims 1 and 22, Wong discloses a method for wireless communication at a user equipment (UE) (UE 104, see FIG. 1 and 12), comprising: 
receiving a first search space configuration for monitoring a downlink control channel (the UE receives wake-up signal [WUS] indicator or WCI indicating a subset of WUS candidates that a subsequent WUS search space[s] would use, see FIG. 11-12 and ¶ 75; moreover, a WUS [i.e., a control signal] is transmitted from an eNodeB to the UE [i.e., a downlink channel that carriers control signal or downlink control channel], see FIG. 12) while operating in a low power mode of the UE (when the UE monitors for WUS, the UE is in low power, see FIG. 6 and ¶ 64); 
receiving a second search space configuration for monitoring the downlink control channel (an eNodeB configures the UE with search space for monitoring MPDCCH, see FIG. 6-7 and ¶¶ 70-71; moreover, MPDCCH is a downlink control channel, see FIG. 6-7) while 
monitoring the downlink control channel according to the first search space configuration for a wakeup signal transmission based at least in part on the UE operating in the low power mode (the UE monitors the downlink channel for WUS [i.e., control signal] according to WCI, where the UE is in low power mode when it begins to monitor WUS, see FIG. 6).
Furthermore, regarding claim 22, Wong discloses an apparatus for wireless communication at a user equipment (UE) (UE 104, see FIG. 1 and 12), comprising: 
a processor (processor 1214, see FIG. 12 and ¶ 77); 
memory in electronic communication with the processor (memory storing software, see FIG. 12 and ¶ 154); and 
instructions stored in the memory and executable by the processor (software stored in the memory, see FIG. 12 and ¶ 154).
Regarding claims 2 and 23, Wong discloses detecting a wakeup signal for the UE based at least in part on monitoring the downlink control channel according to the first search space configuration (the UE monitors the downlink channel for WUS [i.e., control signal] according to WCI, see FIG. 6); 
initiating a wakeup procedure based at least in part on detecting the wakeup signal (the UE wakes up upon receiving WUS, see FIG. 6); and 
monitoring the downlink control channel subsequent to initiating the wakeup procedure according to the second search space configuration based at least in part on the UE operating in 
Regarding claims 5 and 26, Wong discloses the downlink control channel is monitored according to the first search space configuration using a low power receiver based at least in part on the UE operating in the low power mode (the UE monitors the downlink channel for WUS using a low sampling rate receiver that uses low power, see FIG. 6 and ¶ 65); and 
the downlink control channel is monitored according to the second search space configuration using a standard receiver different from the low power receiver based at least in part on the UE operating in the active mode (the UE monitors MPDCCH using normal sampling rate receiver, see FIG. 6 and ¶ 65).
Regarding claims 6 and 27, Wong discloses wherein the first search space configuration comprises a plurality of control resource sets in a bandwidth part, a plurality of control channel monitoring occasions within a transmission time interval, or both (the UE receives WCI indicating a subset of WUS candidates that a subsequent WUS search space[s] would use, see FIG. 11-12 and ¶ 75; moreover, WUS search space[s] uses a narrow bandwidth, see ¶ 65).
Regarding claim 7, Wong discloses wherein: the first search space configuration comprises at least one resource configuration parameter (the UE receives WCI indicating a subset of WUS candidates that a subsequent WUS search space[s] would use, see FIG. 11-12 and ¶ 75; moreover, WUS candidates occupy certain frequency and time domains, see FIG. 10); and 
the monitoring the downlink control channel is based at least in part on the at least one resource configuration parameter (the UE monitors the downlink channel for WUS according to WCI and its WUS candidates occupying certain frequency and time domains, see FIG. 6, 10).
Regarding claim 8, Wong discloses wherein the at least one resource configuration parameter indicates a starting symbol within a transmission time interval (WUS search space[s] can be configured such that they start after a certain number of subcarriers corresponding to symbols [e.g., 4 subcarriers, see FIG. 13A] and end after a certain number of subcarriers corresponding to symbols [e.g., 63 subcarriers, see FIG. 13A], see FIG. 13A-16), and wherein monitoring the downlink control channel further comprises: 
monitoring the downlink control channel according to the first search space configuration for the wakeup signal transmission beginning at the starting symbol within the transmission time interval (the UE monitors the downlink channel for WUS using the configured subcarriers corresponding symbols, see FIG. 6, 13A-16 and ¶ 65).
Regarding claim 9, Wong discloses wherein the at least one resource configuration parameter indicates a number of symbols within the transmission time interval (WUS search space[s] can be configured such that they start after a certain number of subcarriers corresponding to symbols [e.g., 4 subcarriers, see FIG. 13A] and end after a certain number of subcarriers corresponding to symbols [e.g., 63 subcarriers, see FIG. 13A], see FIG. 13A-16), and wherein monitoring the downlink control channel further comprises: 
monitoring the downlink control channel according to the first search space configuration for the wakeup signal transmission beginning within the transmission time 6 interval at the starting symbol and continuing for the number of symbols (the UE monitors the downlink channel for WUS using the configured subcarriers corresponding symbols, see FIG. 6, 13A-16 and ¶ 65).
Regarding claim 10, Wong discloses wherein the at least one resource configuration parameter is a frequency resource configuration parameter, a time resource configuration 
monitoring the downlink control channel according to the first search space configuration for the wakeup signal transmission based at least in part on the frequency resource configuration parameter, the time resource configuration parameter, or both (the UE monitors the downlink channel for WUS according to WCI and its WUS candidates occupying certain frequency and time domains, see FIG. 6, 10).
Regarding claim 11, Wong discloses wherein the frequency resource configuration parameter is a control resource set configuration parameter, the time resource configuration parameter indicates a control channel monitoring occasion within a transmission time interval, or both (the UE receives WCI indicating a subset of WUS candidates that a subsequent WUS search space[s] would use, see FIG. 11-12 and ¶ 75; moreover, WUS candidates occupy certain frequency and time domains, see FIG. 6, 10).
Regarding claims 13 and 28, Wong discloses a method for wireless communication at a base station (an eNodeB 101, see FIG. 1 and 12), comprising: 
configuring a user equipment (UE) with a first search space configuration for monitoring a downlink control channel (the eNodeB transmits to a UE 104 wake-up signal [WUS] indicator or WCI indicating a subset of WUS candidates that a subsequent WUS search space[s] would use, see FIG. 11-12 and ¶ 75; moreover, a WUS [i.e., a control signal] is transmitted from the eNodeB to the UE [i.e., a downlink channel that carriers control signal or downlink control 
configuring the UE with a second search space configuration for monitoring the downlink control channel (the eNodeB configures the UE with search space for monitoring MPDCCH, see FIG. 6-7 and ¶¶ 70-71; moreover, MPDCCH is a downlink control channel, see FIG. 6-7) while operating in an active mode (when the UE monitors MPDCCH, the UE is in active mode, see FIG. 6), wherein the second search space configuration is different from the first search space configuration (the search space for MPDCCH is different from the search space for WUS, see FIG. 7-8 and ¶¶ 70-71); and 
transmitting, to the UE, a wakeup signal transmission using a wakeup signal resource according to the first search space configuration based at least in part on the UE operating in the low power mode (the eNodeB transmits WUS [i.e., control signal] to the UE, and the UE monitors the downlink channel for WUS [i.e., control signal] according to WCI, where the UE is in low power mode when it begins to monitor WUS, see FIG. 6).
Furthermore, regarding claim 28, Wong discloses an apparatus for wireless communication at a base station (an eNodeB 101, see FIG. 1 and 12), comprising: 
a processor (processor 1204, see FIG. 12 and ¶ 77); 
memory in electronic communication with the processor (memory storing software, see FIG. 12 and ¶ 154); and 
instructions stored in the memory and executable by the processor (software stored in the memory, see FIG. 12 and ¶ 154).
Regarding claims 15 and 29, Wong discloses wherein configuring the UE with the first search space configuration, configuring the UE with the second search space configuration, or both further comprises: 
transmitting, to the UE, configuration signaling configuring the UE with the first search space configuration, the second search space configuration, or both (the eNodeB transmits to a UE 104 wake-up signal [WUS] indicator or WCI indicating a subset of WUS candidates that a subsequent WUS search space[s] would use, see FIG. 11-12 and ¶ 75; moreover, the eNodeB configures the UE with search space for monitoring MPDCCH, see FIG. 6-7 and ¶¶ 70-71).
Regarding claims 16 and 30, Wong discloses wherein the first search space configuration comprises a plurality of control resource sets in a bandwidth part, a plurality of control channel monitoring occasions within a transmission time interval, or both (the eNodeB transmits WCI indicating a subset of WUS candidates that a subsequent WUS search space[s] would use, see FIG. 11-12 and ¶ 75; moreover, WUS search space[s] uses a narrow bandwidth, see ¶ 65).
Regarding claim 17, Wong discloses wherein: 
the first search space configuration comprises at least one resource configuration parameter (the eNodeB transmits WCI indicating a subset of WUS candidates that a subsequent WUS search space[s] would use, see FIG. 11-12 and ¶ 75; moreover, WUS candidates occupy certain frequency and time domains, see FIG. 10); and 
the transmitting the wakeup signal transmission is based at least in part on the at least one resource configuration parameter (the eNodeB transmits WUS via the downlink channel, and the UE monitors the downlink channel for WUS according to WCI and its WUS candidates occupying certain frequency and time domains, see FIG. 6, 10).
Regarding claim 18, Wong discloses wherein the at least one resource configuration parameter indicates a starting symbol within a transmission time interval (WUS search space[s] can be configured such that they start after a certain number of subcarriers corresponding to symbols [e.g., 4 subcarriers, see FIG. 13A] and end after a certain number of subcarriers corresponding to symbols [e.g., 63 subcarriers, see FIG. 13A], see FIG. 13A-16), and wherein transmitting the wakeup signal transmission further comprises: 
transmitting the wakeup signal transmission using the wakeup signal resource beginning at the starting symbol within the transmission time interval (the eNodeB transmits WUS via the downlink channel, and the UE monitors the downlink channel for WUS using the configured subcarriers corresponding symbols, see FIG. 6, 13A-16 and ¶ 65).
Regarding claim 19, Wong discloses wherein the at least one resource configuration parameter indicates a number of symbols within the transmission time interval (WUS search space[s] can be configured such that they start after a certain number of subcarriers corresponding to symbols [e.g., 4 subcarriers, see FIG. 13A] and end after a certain number of subcarriers corresponding to symbols [e.g., 63 subcarriers, see FIG. 13A], see FIG. 13A-16), and wherein transmitting the wakeup signal transmission further comprises: 
transmitting the wakeup signal transmission using the wakeup signal resource beginning within the transmission time interval at the starting symbol and continuing for the number of symbols (the eNodeB transmits WUS via the downlink channel, and the UE monitors the downlink channel for WUS using the configured subcarriers corresponding symbols, see FIG. 6, 13A-16 and ¶ 65).
Regarding claim 20, Wong discloses wherein the at least one resource configuration parameter indicates a frequency resource configuration parameter, a time resource configuration 
wherein transmitting the wakeup signal transmission further comprises: transmitting the wakeup signal transmission using the wakeup signal resource based at least in part on the frequency resource configuration parameter, the time resource configuration parameter, or both (the eNodeB transmits WUS via the downlink channel, and the UE monitors the downlink channel for WUS according to WCI and its WUS candidates occupying certain frequency and time domains, see FIG. 6, 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3-4, 12, 14, 21, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Zhang et al. (US 2020/0145921 A1, “Zhang”).
Regarding claims 3 and 24, Wong does not explicitly disclose detecting a grant from a serving base station based at least in part on monitoring the downlink control channel according to the second search space configuration; and communicating with the serving base station based at least in part on the grant.
Zhang discloses detecting a grant from a serving base station based at least in part on monitoring the downlink control channel according to the second search space configuration (a UE receives WUS indicating whether the UE should expect a grant during the upcoming ON duration 404, see FIG. 4 and ¶ 8); and 
communicating with the serving base station based at least in part on the grant (the UE can receive downlink data in response to receiving the grant, see FIG. 4 and ¶ 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong as taught by Zhang, since the modification, as suggested in ¶ 3 of Zhang, enables the UE to conform to a well-known communication protocol (LTE-A) and receive downlink data when the eNodeB is ready to transmit it and go back to a DRX period to save power.
Regarding claims 4 and 25, Wong discloses initiating a sleep procedure based at least in part on a defined amount of time from monitoring the downlink control channel according to the second search space configuration (the UE goes back to sleep after a time interval corresponding to MPDCCH detection and PDSCH decoding according to the search space for monitoring MPDCCH, see FIG. 6-7 and ¶¶ 70-71); and 

However, Wong does not explicitly disclose determining that a grant has not been received within a defined amount of time from monitoring the downlink control channel.
Zhang discloses determining that a grant has not been received within a defined amount of time from monitoring the downlink control channel (the UE determines that a grant has not been received and goes back to sleep, see FIG. 4 and ¶ 8).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong as taught by Zhang, since the modification, as suggested in ¶ 3 of Zhang, enables the UE to conform to a well-known communication protocol (LTE-A) and receive downlink data when the eNodeB is ready to transmit it and go back to a DRX period to save power.
Regarding claim 12, Wong does not explicitly disclose wherein the at least one resource configuration parameter indicates a scrambling sequence, a downlink control information format, a radio network temporary identifier, or a combination thereof, and wherein monitoring the downlink control channel further comprises: decoding the wakeup signal transmission based at least in part on the scrambling sequence, the downlink control information format, the radio network temporary identifier, or a combination thereof.
Zhang discloses wherein the at least one resource configuration parameter indicates a scrambling sequence, a downlink control information format, a radio network temporary identifier, or a combination thereof (wake-up signals can be addressed to a group of UEs, where 
decoding the wakeup signal transmission based at least in part on the scrambling sequence, the downlink control information format, the radio network temporary identifier, or a combination thereof (a UE can identify a wake-up signal as addressing the UE by looking at WUS-RNTI, see ¶ 96).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong as taught by Zhang, since the modification, as suggested in ¶¶ 96-98 of Zhang, enables wake-up signals to be UE group-based, cell specific, or more than one type of WUS, thereby realizing improved flexibility in the use of wake-up signals such that a wake-up signal can be addressed to a specific UE or a group of UEs as needed.
Regarding claim 14, Wong does not explicitly disclose transmitting, to the UE and subsequent to transmitting the wakeup signal transmission, a grant using a resource according to the second search space configuration based at least in part on the UE operating in the active mode subsequent to transmitting the wakeup signal transmission; and communicating with the UE based at least in part on the grant.
Zhang discloses transmitting, to the UE and subsequent to transmitting the wakeup signal transmission, a grant using a resource according to the second search space configuration based at least in part on the UE operating in the active mode subsequent to transmitting the wakeup signal transmission (a base station transmits WUS indicating whether a UE should expect a grant during the upcoming ON duration 404, see FIG. 4 and ¶ 8); and 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wong as taught by Zhang, since the modification, as suggested in ¶ 3 of Zhang, enables the base station and the UE to conform to a well-known communication protocol (LTE-A) and communicate downlink data when the eNodeB is ready to transmit it and, subsequently, have the UE go back to a DRX period to save power.
Regarding claim 21, Wong does not explicitly disclose wherein the at least one resource configuration parameter indicates a scrambling sequence, a downlink control information format, a radio network temporary identifier, or a combination thereof, and wherein transmitting the wakeup signal transmission further comprises: transmitting the wakeup signal transmission using the wakeup signal resource based at least in part on the scrambling sequence, the downlink control information format, the radio network temporary identifier, or a combination thereof.
Zhang discloses wherein the at least one resource configuration parameter indicates a scrambling sequence, a downlink control information format, a radio network temporary identifier, or a combination thereof (wake-up signals can be addressed to a group of UEs, where a UE is configured with a group specific WUS-RNTI, see ¶ 96), and wherein transmitting the wakeup signal transmission further comprises: 
transmitting the wakeup signal transmission using the wakeup signal resource based at least in part on the scrambling sequence, the downlink control information format, the radio network temporary identifier, or a combination thereof (a UE can identify a wake-up signal transmitted by a base station as addressing the UE by looking at WUS-RNTI, see ¶ 96).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2020/0092813 A1) discloses a method of controlling monitoring of PDCCH in a UE, where the UE receives wake up signal (WUS) configuration information from a base station, monitors a WUS transmitted from the base station based on the WUS configuration information, and monitors at least one search space associated with the detected WUS (see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474